ORDER
The Disciplinary Review Board on June 27, 1996, having filed with the Court its decision concluding that RALPH FUCE-TOLA, III, of MORRISTOWN, who was admitted to the bar of this State in 1971, should be reprimanded for failure to comply with the recordkeeping requirements of Rule 1:21-6, in violation of RPC 1.15, as a result of which client funds were negligently misappropriated;
*256And the Disciplinary Review Board having further concluded that respondent should be required to retain the services of a bookkeeper and to file quarterly accounting reports with the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that RALPH FUCETOLA, III, is hereby reprimanded; and it is further
ORDERED that respondent shall retain a bookkeeper for his attorney recordkeeping responsibilities and on a schedule to be determined by the Office of Attorney Ethics, shall file quarterly audits of the accounts required to be maintained by Rule 1:21-6 with the Office of Attorney Ethics for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.